Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-6, 12-14, 23, 25, 27-28, 33, 36-39, 41-42, 44-45, and 47-69 are cancelled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the LAHX of claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is noted that the LAHX 432 of figure 6 is not in contact with the air passing through the evaporative cooler.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 46 is objected to because of the following informalities:  at line 3 is recited “liquid-to-air energy exchanger (LAMEE)”. The word “membrane” is omitted as indicated by the “M” in the acronym. Because of the use of LAMEE throughout the claim and recitation of a membrane at line 5. The omission of “membrane” at line 3 is understood to be a mere clerical error and the claim will be read as if “membrane” is recited at line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites a plurality of LAMEE inlets and outlets, introducing some with indefinite articles. It is ambiguous whether or not the inlets and outlets are the same. The examiner suggests indicating with first inlet/second inlet, air inlet/desiccant inlet, or similar to properly indicate the presence of two inlets and two outlets being present for the LAMEE.
Claim 46 recites “the conditioning system” which lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 19-21, 29, 34-35, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hadhrami et al (US 8,141,379) in view of Vandermeulen (US 2014/0140481).
Regarding claim 1, Al-Hadhrami discloses a system for conditioning air for an enclosed space, the system comprising:
a plenum (the plenum is defined by the flow path of “ambient air” – “dry air” – “sensibly cooled air” in figure 1) having a plenum inlet and outlet, the plenum configured to direct an air flow path from the plenum inlet to the plenum outlet;
a liquid-to-air energy exchanger (10; to be explained below Al-Hadhrami lacks a membrane however element 10 will be referred to as LAEE, to note the lack of membrane, where appropriate) arranged inside the plenum, the LAEE comprising a desiccant flow path (Fig 2A shows the spray of desiccant), the LAEE configured to circulate a desiccant through the desiccant flow path and remove water from air in the air flow path (Fig 2A notes the dry air after the desiccating process), wherein an energy reduction of the air in the air flow path between an LAEE inlet and outlet is about equal to an energy gain of the desiccant in the desiccant flow path between the LAEE inlet and outlet, and essentially all of the energy removed from the air is transferred to the desiccant (the limitation is functional, the examiner notes that the desiccant solution and the air exchange energy with each other and therefor essentially all the energy exchange therein is between said two flows);
a regeneration system (20) in fluid connection with the LAEE and having a regeneration inlet (shown in figure 2A regeneration system 20 has an inlet at a top) configured to receive a dilute desiccant stream (“weak desiccant”), the regeneration system configured to separate water from desiccant in the dilute desiccant stream, the regeneration system having a first outlet for discharging a concentrated desiccant stream (figure 2A shows outlet of “regenerated desiccant” to LAEE 10) and a second outlet for discharging a water stream (outlet for “distilled water” shown in figure 2A); and
a cooling component (30) arranged inside the plenum, wherein at least a portion of the water stream (“distilled water”) from the regeneration system (20) is used by the cooling component as make up water for operation of the cooling component (3:27-31).
Al-Hadhrami lacks a membrane, as noted above Al-Hadhrami uses an LAEE rather than a LAMEE.
Vandermeulen discloses the use of an LAMEE (501; [0020] “The liquid desiccant runs behind a thin membrane that is located between the air flow and the surface of the plates.”). Further Vandermeulen notes that the use of membranes to separate the desiccant and airstream aids to reduce the carryover of the corrosive desiccant ([0005]).
It would have been obvious to one of ordinary skill in the art to have provided Al-Hadhrami with the membrane as taught by Vandermeulen in order to reduce corrosion. Hereinafter the LAEE 10 of Al-Hadhrami will be referred to as an LAMEE to note this modification.
Regarding claim 2, Al-Hadhrami discloses the regeneration system (20) comprises a regeneration unit that thermally separates the water and the desiccant in the dilute desiccant stream (by way of heated trays 202 in figure 2A).
Regarding claim 3, Al-Hadhrami discloses the regeneration system, but lacks a heat exchanger for the dilute desiccant stream before the regeneration unit. Vandermeulen discloses a regenerator (502) further comprising a heat exchanger (513) upstream of the regeneration unit (502) and configured to increase a temperature of the dilute desiccant stream before the dilute desiccant stream enters the regeneration unit (502). It would have been obvious to one of ordinary skill in the art to have provided Al-Hadhrami with the heat exchanger of Vandermeulen in order to increase the temperature of the dilute desiccant and therefor more readily expel moisture when the stream is within the regenerator.
Regarding claim 19, Al-Hadhrami as modified discloses the LAMEE is a two-fluid LAMEE having a first and second fluid; being air and the desiccant.
Regarding claim 20, 
Regarding claim 21, Al-Hadhrami discloses a quantity of water from the regeneration system is sufficient as the make-up water for operation of the evaporative cooler such that the evaporative cooler operates without external water supply. It has been held the "manner of operating the device does not differentiate apparatus from the prior art" And “apparatus claims cover what a device is, not what a device does” MPEP 2114. Absent distinguishing structure, a mere functional limitation is not sufficient to define over the prior art. Thus to the extent sufficient atmospheric moisture is present the system may operate without external supplement.
Regarding claim 29, Al-Hadhrami discloses a system for conditioning air for an enclosed space, the system comprising:
a plenum (the plenum is defined by the flow path of “ambient air” – “dry air” – “sensibly cooled air” in figure 1) configured to direct air from an inlet to an outlet;
a desiccant dryer liquid-to air energy exchanger (10; to be explained below Al-Hadhrami lacks a membrane however element 10 will be referred to as LAEE, to note the lack of membrane, where appropriate) arranged inside the plenum and configured for the air to pass there through, the desiccant dryer LAEE configured to use a desiccant flowing there through (2:56-57) to remove water from the air, wherein the LAEE facilitates an energy exchange between the air and the desiccant, and the desiccant collects essentially all of the energy removed from the air (the limitation is functional, the examiner notes that the desiccant solution and the air exchange energy with each other and therefor essentially all the energy exchange therein is between said two flows);
an evaporative cooler (30) arranged inside the plenum downstream of the desiccant dryer LAEE (10) and configured for the air to pass there through, the evaporative cooler (30) 
a fluid circuit coupled to the desiccant dryer LAEE and the evaporative cooler (figure 2A shows fluid circuit coupled to a regenerator 20; 3:27-31 discloses the distilled water being coupled to the evaporative cooler) comprising a regenerator (20) configured to separate water and desiccant in a desiccant stream, wherein the fluid circuit is configured to transport at least a portion of the water removed from the air by the desiccant dryer LAEE and separated in the regenerator to the evaporative cooler for use as make up water for operation of the evaporative cooler (3:27-31).
Al-Hadhrami lacks a membrane, as noted above Al-Hadhrami uses an LAEE rather than a LAMEE.
Vandermeulen discloses the use of an LAMEE (501; [0020] “The liquid desiccant runs behind a thin membrane that is located between the air flow and the surface of the plates.”). Further Vandermeulen notes that the use of membranes to separate the desiccant and airstream aids to reduce the carryover of the corrosive desiccant ([0005]).
It would have been obvious to one of ordinary skill in the art to have provided Al-Hadhrami with the membrane as taught by Vandermeulen in order to reduce corrosion. Hereinafter the LAEE 10 of Al-Hadhrami will be referred to as an LAMEE to note this modification.
Regarding claim 34, Al-Hadhrami discloses the regenerator (20) thermally separates the water and the desiccant in the dilute desiccant stream (by way of heated trays 202 in figure 2A).
Regarding claim 35, 
Regarding claim 46, Al-Hadhrami discloses a method of conditioning air for an enclosed space, the method comprising:
directing air through a process plenum (the plenum is defined by the flow path of “ambient air” – “dry air” – “sensibly cooled air” in figure 1) having a plenum inlet and outlet;
directing the air through a liquid to air energy exchanger (10; to be explained below Al-Hadhrami lacks a membrane however element 10 will be referred to as LAEE, to note the lack of membrane, where appropriate);
directing a desiccant through the LAEE (2:56-65);
transferring energy in the LAEE from the desiccant to the air, an energy reduction of the air between an LAEE inlet and outlet being about equal to an energy gain of the desiccant between the LAEE inlet and outlet (as the desiccant solution and air are the only fluids in heat exchange their energy exchange is equal as required under conservation of energy principal), and transferring energy in the LAEE includes removing water from the air using the desiccant, a first concentration of water in the desiccant being lower at an LAEE inlet compared to a second concentration of water in the desiccant at an LAEE outlet, the desiccant at the LAEE outlet being a dilute desiccant (2:58-65);
regenerating a portion of the dilute desiccant in a regenerator (20) to separate the water from the desiccant;
directing a concentrated desiccant exiting the regenerator (20) to a fluid circuit form the desiccant dryer LAEE (figure 2A shows the circuit transporting concentrated desiccant from the regenerator to the LAEE); and
directing distilled water from the regenerator to an evaporative cooler (30; 3:26-31) in the conditioning system.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hadhrami et al (US 8,141,379), in view of Vandermeulen (US 2014/0140481), and in further view of Al-Sulaiman et al ("Liquid Desiccant based two-stage evaporative cooling system using reverse osmosis (RO) process for regeneration").
Regarding claim 7, Al-Hadhrami discloses the regeneration system, but lacks that the regeneration unit is “non-thermal”. In this instance “non-thermal” is interpreted as a regeneration process that is not driven by heat. Al-Sulaiman discloses a regeneration unit that utilizes a reverse osmosis process (see title). It would have been obvious to one of ordinary skill in the art to have substituted the regeneration unit of Al-Hadhrami for the reverse osmosis regeneration process of Al-Sulaiman in order to improve energy efficiency (see abstract of Al-Sulaiman). 
Claims 8-10, 30-31, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hadhrami et al (US 8,141,379), in view of Vandermeulen (US 2014/0140481), and in further view of Gommed et al (US 8,887,523).
Regarding claims 8, 30-31, and 43, 
Regarding claim 9, Al-Hadhrami as modified discloses an output stream from the desiccant tank is at a concentration higher than a concentration of the desiccant in the dilute desiccant stream and lower than a concentration of the desiccant in the concentrated desiccant stream (as the stream is a mixture of the high and low concentration streams it is at some intermediate concentration).
Regarding claim 10, Al-Hadhrami as modified discloses the output stream from the desiccant tank is transported to at least one of the regeneration system and to the LAMEE for recirculation (Gommed discloses the output of the tank is directed to the absorber and desorber corresponding to the LAMEE and regeneration system in the combination).
Claims 11, 15, 16, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hadhrami et al (US 8,141,379), in view of Vandermeulen (US 2014/0140481), in view of Gommed et al (US 8,887,523), and in further view of Miyauchi et al (US 8,047,511).
Regarding claims 11 and 32, Al-Hadhrami as modified discloses the system of claim 10, but lacks a modulating valve as described. Miyauchi discloses a system having a LAEE (11) and a regenerating unit (31 and 34) comprising a modulating valve (17) configured to control a distribution of the output stream from the desiccant tank to the regeneration system and the LAEE (5:8-20). It would have been obvious to one of ordinary skill in the art to have provided Al-Hadhrami with the modulating valve of Miyauchi in order to control the concentration of the desiccant by controlling the ratio of desiccant distributed to the LAMEE and regenerator. Further regarding claim 32, the nature of the first and second circuits as disclosed is not exclusive. From figure 1 of applicant’s disclosure 66 is the 2nd circuit. Claim 32 puts the LAMEE in the second circuit therefor the 2nd circuit 66 would overlap in some portions the 1st circuit 24. 
Regarding claim 15, Al-Hadhrami as modified (incorporating the modification of claim 11) discloses a first portion of the dilute desiccant stream exiting the LAMEE is transported to 
Regarding claim 16, Al-Hadhrami as modified discloses wherein the first and second portions are variable during operation of the system.  It has been held the "manner of operating the device does not differentiate apparatus from the prior art" And “apparatus claims cover what a device is, not what a device does” MPEP 2114. Absent distinguishing structure, a mere functional limitation is not sufficient to define over the prior art. Miyauchi does include a valve and pumps for effecting the flow rate of each portion
Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hadhrami et al (US 8,141,379), in view of Vandermeulen (US 2014/0140481), and in further view of LePoudre (US 2014/0260369).
Regarding claims 22 and 24, Al-Hadhrami as modified discloses the system of claim 20, but lacks the cooling component is an LAMEE. LePoudre discloses that evaporative coolers may be embodied as LAMEEs (shown in for example figure 3) and produce cool fluid (also shown in figure 3). It would have been obvious to one of ordinary skill in the art to have provided Al-Hadhrami with an LAMEE style evaporative cooler as it has been held that the simple substitution of one known element for another (one evaporative style heat exchanger for another) to yield predictable results (evaporative cooling) is obvious.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Hadhrami et al (US 8,141,379), in view of Vandermeulen (US 2014/0140481), and in further view of Weng (US 2003/0037905).
Regarding claim 26, Al-Hadhrami as modified discloses the system of claim 20, but lacks an LAHX as described. Weng discloses an LAHX (4221) between and LAEE (425) and an indoor .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kelley (US 2,852,090) and Claridge et al (US 8,685,142).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763